UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:March 31, 2012 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT March 31, 2012 BOSTON COMMON INTERNATIONAL FUND Message from the Advisor Dear Fellow Shareholders, In December 2011, the Boston Common International Fund reached its one-year anniversary.In managing this fund, we strive to integrate rigorous financial analysis with proprietary sustainability research to invest in enterprises that we believe will create long-term social and economic value.Our philosophy is based on the principle that complete research includes thorough analysis of financial, environmental, social, and governance (ESG) considerations.In the six months since we last addressed our investors in this forum, we believe that philosophy has contributed to the fund’s solid performance versus its benchmark. As active shareowners, we consider engagement with the companies we own a primary responsibility.We exercise this responsibility by urging portfolio companies to higher ESG standards, via industry coalitions, advocacy campaigns, and in-person meetings with companies. Within this document you will find highlights from our visits with companies located in Asia over the past six months, in which we encouraged management teams to respond to distinct, regional ESG imperatives, and to adopt best-in-class operating frameworks. This document outlines the activity in your Fund over the last six months, and presents our outlook for the coming quarters. We take this opportunity to thank our shareholders for partnering with us. Geeta Aiyer Matt Zalosh President& Founder Chief Investment Officer Boston Common Asset Management, LLC International Strategies 1 Investment Review The recent market rally reflects optimism about European policymakers’ ongoing efforts to control Europe’s sovereign debt crisis.Last fall investors were disappointed by the European Central Bank’s (ECB) reluctance to provide unlimited support for troubled governments. However, their actions over the past months have boosted investor confidence. In particular, the ECB issued €1 trillion in low-cost three year loans to Eurozone banks since the fourth quarter, and Eurozone nations agreed to add €200 billion to the Eurozone’s stability funds.At the same time, the outlook has brightened with an increase in real economic activity.Manufacturing surveys in developed and emerging markets indicate expansionary conditions.In Japan, extraordinary efforts by the Bank of Japan to reverse deflation has helped weaken the Yen and boosted market spirits.Yet geopolitical risks appear to be rising with increased tensions in Iran and simmering unrest in Egypt and Syria supporting higher oil prices. Europe We believe the ECB’s Long-Term Refinancing Operations (LTRO) have played an important role in stabilizing the Eurozone financial system and economy.Bank funding pressures have been a critical issue for the Eurozone because scarce bank capital limits credit availability for individual and business borrowers.Banks’ government bond holdings exacerbate the linkages because as they sell assets to reduce leverage, they would increase government borrowing costs.By flooding Eurozone banks with liquidity, the ECB has interrupted the negative feedback loop between a deteriorating financial system, a recession, and fiscal pressures. Despite the notable success of ECB policy, we remain mindful of the long-term challenges for peripheral European countries.Excess debt, intractable deficits, and weak competitive positions are serious impediments to growth.Spain, the fourth largest economy in the Eurozone, has recently been struggling to meet its fiscal targets.Its recession appears to be deepening, with unemployment rising to 24%.While Eurozone policymakers have steadfastly stood behind the currency bloc, there has been limited progress in moving closer to a full fiscal union with a collectively strong credit profile. In our opinion, European equity markets could offer attractive long-term returns if newly-achieved stability in the region develops into sustainable growth.We favor European companies with secular demand drivers and global end markets. Japan Japan is suffering from deflation and a strong currency. Last October, the Japanese currency reached a postwar high of 75.4 Yen per US Dollar. The Yen’s strength increases the pressure for Japanese manufacturers to shift production to 2 key markets such as the US, as well as to countries with low labor costs like Thailand.In February, the Bank of Japan (BoJ) announced a ¥10 trillion ($120 billion) expansion of its Japanese Government Bond purchase program.Looser monetary policy is designed to weaken the Yen and boost Japan’s large export sector.At the same time, the BoJ also announced an inflation target of 1%.The policy goal is explicitly to reverse the persistent deflation that has weighed down growth.Igniting inflation in Japan is daunting because the country’s shrinking labor force is likely to result in declining demand for consumer goods. Our Japanese holdings typically have substantial international franchises, and what we believe are strong balance sheets and attractive valuations. Asia Pacific and Emerging Markets The developed Asia Pacific region has grown rapidly in the past decade because of its interconnectedness with Asia’s burgeoning Emerging Markets. Recently, this strong growth has been called into question. To stave off inflation threats from rising wages, high commodity prices, and hot property markets, central banks, for example in China and Brazil, tightened monetary policy and financial regulation throughout last year.These measures, combined with weakening export demand from the Eurozone, appear to have successfully cooled pricing pressures, with inflation in China decelerating from almost 7% to less than 4% in the past five months.Now, policymakers appear more concerned about a slowdown than overheating.Near the end of the fourth quarter, China cut bank reserve requirements and Brazil cut interest rates and passed consumer tax breaks, all efforts to reignite growth and encourage spending.While some market participants are concerned that growth still will slow considerably in these economies, we think easing inflation and policy loosening are more likely to signal an orderly transition to a stable rate of growth. We continue to look for companies that have opportunities to sell goods and services to Emerging Market consumers including a small portion of the portfolio that continues to be allocated to firms directly domiciled in developing economies. Fund Portfolio Activity Activity in the Fund over the last six months includes the purchase of BG Group, a British energy company with Liquefied Natural Gas (LNG) expertise and major projects in Australia and Brazil. BG Group faces significant exposure to activities bearing social and biodiversity impacts. BG’s approach to water usage in unconventional gas operations focuses on water impact assessments, water recycling, and the use of industrial rather than fresh water where appropriate. These practices are currently regarded as best practices in water management. To mitigate impacts on local ecosystems and biodiversity, the BG 3 Group carries out environmental and social impact assessments at the early stage of project design. The company’s valuation had recently contracted yet the outlook appears to be strengthening because of Japan’s shift away from nuclear power, tightening oil markets, and the maturation of the company’s assets in Brazil. We sold two Japanese companies, Sony and Disco. In our opinion, Sony’s restructuring efforts were not progressing quickly enough in response to challenging fundamentals. For Disco, we became concerned that the current valuation didn’t reflect a potential downturn in the global semiconductor cycle with negative implications for semiconductor equipment. In the emerging markets, we purchased Grupo Financiero Banorte, the largest independent bank in Mexico.Mexico’s banking industry has relatively low penetration rates, suggesting room for long-term sustainable credit expansion.Banorte should benefit from secular growth in demand and has a good underwriting and operating record. We sold Mexican telecom company America Movil because of competitive concerns. In our opinion, America Movil’s position as a near-monopoly player and its corresponding high prices in Mexico looks to be at risk from greater regulatory pressure and potential threats from new deep-pocketed businesses entering the Mexican telecom market. Balancing longer term structural concerns in Europe and Japan with valuations that remain reasonable, we remain cautiously optimistic in our longer term expectations for international equities. Fund Shareowner Engagement Dialogue with Fund companies is an important part of the engagement process.Face to face conversations seek to raise issues of concerns and encourage progress in setting ’best in class’ frameworks with management teams.Over the last six months we have visited Asian companies and held talks sensitive to their cultural, country and industry specific issues. On the environmental front, we encouraged Toray Industries to lead the way amongst peers in assessing water footprint, given the large volume of water used in its textile business.While Toray has adopted the ISO 14046 Water Standard for usage we recommended that they join the CEO Water Mandate and assess its footprint through the Water Disclosure Project. We asked Mitsui Fudosan, the second largest real estate developer in Japan, to report in accordance with the GRI sector supplement on Construction and Real Estate which considers the life cycle of a building, and to adopt a timber sourcing policy favoring forest stewardship certified timber.In the realm of human rights, we encouraged Singapore Telecomm to take steps to increase its global participation and 4 disclosure on freedom of expression and privacy issues.Olam’s expansion into palm oil creates challenges in its supply chain to focus on sustainability of the product. We discussed its community consultation process, including how it assesses stakeholder grievances and the formal grievance mechanism it has in place in an effort to address ’land grab’ concerns in Africa. Management’s Discussion of Fund Performance for the period ending March 31, 2012 Over the past six months ending March 31, 2012, the Fund has returned 17.99%, while the MSCI EAFE index was up 14.56% over the same time frame.During this period, the currency impact was negligible for U.S. investors’ returns. Economically-sensitive sectors led the rally. For the Fund, most sectors experienced double digit returns with stock selection the major contributor to both absolute and relative performance over the past six months.After concerns about sovereign debt and the unity of the Eurozone subsided, the Financials sector experienced a strong rally. Although the Fund remains underweight, the current financial holdings delivered solid gains. The Utilities sector, where holdings in renewable power generators in Latin America and Europe benefited from a large Chinese investment, was strong.Weak stock selection in both Healthcare and Industrials sectors detracted from the performance. From a regional perspective, the Fund was helped by its stock selection in Europe (+20.5%) and the U.K. (+20.3%). The fund is underweight the Eurozone; having more exposure in the Nordic region and Switzerland.The underweight to Japan (+9.9%) contributed to results. The Fund’s tactical allocation to faster growing Emerging Markets (+27.5%) continued to benefit Fund performance. Top contributors included Barclays (+49.5%), a British bank benefiting from recovering capital markets activity. Also strong were European Energy and Materials companies Johnson Matthey (+52.5%), Umicore (+49.3%), and Subsea 7 (+39.9%), driven by an improving demand outlook. Several of the Fund’s poorest performers are no longer held including Gafisa, Sony and Vestas Wind Systems. As the rally took hold, previously poorer performing, more economically-sensitive holdings rebounded while more defensive names started to lag. Past performance is not a guarantee of future results. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Fund’s sustainability policy could cause it to perform differently compared to similar funds that do not have such a policy. This policy may result in 5 the Fund foregoing opportunities to buy certain securities when it might otherwise be advantageous to do so, or selling securities for reasons when it might be otherwise disadvantageous for it to do so. The opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The Morgan Stanley Capital International Europe, Australia and Far East (MSCI EAFE) Index is an unmanaged index of over 1000 foreign common stock prices including the reinvestment of dividends. It is widely recognized as a benchmark for measuring the performance of international value funds. You cannot invest directly in an index. Please see the Schedule of Investments in this report for complete fund holdings. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security mentioned. The Boston Common International Fund is distributed by Quasar Distributors, LLC. 6 BOSTON COMMON INTERNATIONAL FUND COUNTRY ALLOCATION For the Period Ended March 31, 2012 (Unaudited) Country Allocation % of Net Assets Australia % Belgium % Brazil % China % Finland % France % Germany % Hong Kong % Israel % Japan % Luxembourg % Mexico % Netherlands % Norway % Portugal % Singapore % South Africa % Spain % Switzerland % Taiwan % Thailand % United Kingdom % Cash & Equivalents % 7 BOSTON COMMON INTERNATIONAL FUND EXPENSE EXAMPLE For the Period Ended March 31, 2012 (Unaudited) As a shareholder of the Boston Common International Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/11 – 3/31/12). Actual Expenses The first line of the table provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.Currently, if you request a redemption be made by wire, a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem shares that have been held for less than 30 days. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests, in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary and are not included in the example below.This example includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, this example does not include portfolio trading commissions and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other 8 BOSTON COMMON INTERNATIONAL FUND EXPENSE EXAMPLE For the Period Ended March 31, 2012 (Unaudited) (Continued) funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/11 3/31/12 10/1/11– 3/31/12* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% (reflecting fee waivers in effect) multiplied by the average account value over the period, multiplied by 183/366 days. 9 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares Value $ COMMON STOCKS – 95.4% Australia – 5.5% AMP LTD $ Origin Energy Sims Metal Management LTD – ADR WorleyParsons LTD Belgium – 1.7% Umicore SA Brazil – 1.1% Tim Participacoes SA – ADR China – 1.8% New Oriental Education and Technology Group, Inc – ADR* Tingyi Holding Corporation Finland – 1.8% Sampo Group France – 7.4% Air Liquide SA – ADR Air Liquide SA AXA SA AXA SA – ADR Casino Guichard Perrachon SA Danone SA Germany – 8.6% adidas AG Henkel AG and Company KGaA Henkel AG and Company KGaA – ADR K&S AG SAP AG – ADR SMA Solar Technology AG Vossloh AG Hong Kong – 1.7% Hang Seng Bank LTD Israel – 1.4% Check Point Software Technologies LTD* Japan – 15.7% FANUC LTD Honda Motor Company LTD – ADR Kao Corporation Kubota Corporation – ADR Mitsui Fudosan Company NGK Insulators LTD Nippon Electronic Glass Company LTD SYSMEX Corporation TERUMO Corporation Toray Industries, Inc – ADR* Toray Industries, Inc* Luxembourg – 2.0% Subsea 7 SA* Subsea 7 SA – ADR* Mexico – 0.5% Grupo Financiero Banorte SAB de CV Netherlands – 5.0% ASML Holding NV – ADR Koninklijke Philips Electronics NV – ADR Unilever NV – ADR The accompanying notes are an integral part of these financial statements. 10 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) (Continued) Shares Value $ Norway – 2.8% Statoil ASA – ADR $ Portugal – 0.6% EDP Renovaveis SA* Singapore – 3.7% CapitaLand LTD Olam International Singapore Telecommunications LTD South Africa – 2.1% Naspers Standard Bank Group LTD Spain – 0.6% Abengoa SA Switzerland – 11.0% ABB LTD – ADR Julius Baer Gruppe AG Novartis AG – ADR Roche Holding LTD – ADR Sonova Holding AG Taiwan – 1.5% Taiwan Semiconductor Manufacturing Company LTD – ADR Thailand – 1.8% Kasikornbank PLC United Kingdom – 17.1% Barclays PLC BG Group HSBC Holdings PLC – ADR Johnson Matthey PLC Johnson Matthey PLC – ADR Pearson PLC – ADR Smith & Nephew PLC – ADR Spirax-Sarco Engineering PLC SSE PLC SSE PLC – ADR Standard Chartered Bank PLC Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $42,862,479) PREFERRED STOCKS – 1.9% Brazil – 1.9% Companhia Energetica de Minas Gerais – ADR TOTAL PREFERRED STOCKS (Cost $695,002) SHORT TERM INVESTMENTS – 7.5% Fidelity Money Market Portfolio, 0.01%(1) TOTAL SHORT TERM INVESTMENTS (Cost $3,466,199) TOTAL INVESTMENTS – 104.8% (Cost $47,023,680) Liabilities in Excess of Other Assets – (4.8)% ) NET ASSETS – 100.0% $ ADRAmerican Depository Receipt * Non-Income Producing Seven day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 11 BOSTON COMMON INTERNATIONAL FUND STATEMENT OF ASSETS AND LIABILITIES at March 31, 2012 (Unaudited) ASSETS: Investments in Securities, at Value (cost $47,023,680) (See Note 2) $ Receivables: Dividends and Interest Fund Shares Sold Prepaid Expenses and Other Assets Total Assets LIABILITIES: Payables: Investment Securities Purchased Due to Advisor, Net Administration & Accounting Fees Professional Fees Printing & Mailing Fees Transfer Agent Fees Chief Compliance Officer Fees Other Accrued Expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS: Paid-in Capital Accumulated Undistributed Net Investment Income Accumulated Net Realized Loss on Investments ) Net Unrealized Appreciation of Investments Net Assets $ Net Asset Value (unlimited shares authorized): Net Assets $ Shares Issued and Outstanding Net Asset Value, Offering and Redemption Price per Share $ The accompanying notes are an integral part of these financial statements. 12 BOSTON COMMON INTERNATIONAL FUND STATEMENT OF OPERATIONS For the Period Ended March 31, 2012 (Unaudited) INVESTMENT INCOME Income: Dividends (net of foreign withholding tax of $23,578) $ Interest Total Investment Income Expenses: Investment Advisory Fees Administration & Accounting Fees Registration Fees Custodian Fees Transfer Agent Fees Professional Fees Printing & Mailing Fees Chief Compliance Officer Fees Miscellaneous Expenses Trustee Fees Insurance Expenses Total Expenses Less: Expenses Waived or Reimbursed ) Net Expenses Net Investment Income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net Realized Loss on Investments ) Net Change in Unrealized Appreciation of Investments Net Realized and Unrealized Gain on Investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 13 BOSTON COMMON INTERNATIONAL FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Period Ended March 31, 2012 September 30, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net Investment Income $ $ Net Realized Loss on Investments ) ) Net Change in Unrealized Appreciation or (Depreciation) of Investments ) Net Increase (Decrease) in Net Assets Resulting from Operations ) DISTRIBUTIONS TO SHAREHOLDERS From Net Investment Income ) — Total Distributions to Shareholders ) — CAPITAL SHARE TRANSACTIONS Net Increase in Net Assets Resulting from Capital Share Transactions (a) Total Increase in Net Assets NET ASSETS Beginning of period — End of period $ $ Undistributed Net Investment Income at End of Period $ $ (a) Summary of share transactions is as follows: Six Months Ended Period Ended March 31, 2012 September 30, 20111 Shares Amount Shares Amount Shares Sold $ $ Reinvested Dividends — — Shares Redeemed ) Net Increase $ $ 1 Fund commenced operations on December 29, 2010. The accompanying notes are an integral part of these financial statements. 14 BOSTON COMMON INTERNATIONAL FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Six Months Ended Period Ended March 31, 2012 September 30, (Unaudited) Net Asset Value, Beginning of Period $ $ INCOME (LOSS) FROM INVESTMENT OPERATIONS Net Investment Income2 Net Change in Unrealized Appreciation or (Depreciation) of Investments ) Net Increase (Decrease) in Net Assets Resulting from Operations ) LESS DISTRIBUTIONS Distributions from Net Investment Income ) — Total Distributions ) — Net Asset Value, End of Period $ $ Total Return3 % %) SUPPLEMENTAL DATA Net Assets, End of Period (000’s) $ $ Ratios to Average Net Assets:4 Expenses Before Fees Waived % % Expenses After Fees Waived % % Net Investment Income % % Portfolio Turnover Rate3 % % 1 Fund commenced operations on December 29, 2010. 2 Calculated using average shares outstanding method. 3 Not annualized. 4 Annualized. The accompanying notes are an integral part of these financial statements. 15 BOSTON COMMON INTERNATIONAL FUND NOTES TO FINANCIAL STATEMENTS March 31, 2012 (Unaudited) NOTE 1 – ORGANIZATION The Boston Common International Fund (the “Fund”) is a series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company. The Fund commenced operations on December 29, 2010.The Fund’s investment objective is to seek long-term capital appreciation.The Fund seeks to preserve and build capital over the long term through investing in a diversified portfolio of stocks and American Depositary Receipts of companies it believes are high quality and undervalued. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation. All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short term securities that have maturities of less than 60 days are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. 16 BOSTON COMMON INTERNATIONAL FUND NOTES TO FINANCIAL STATEMENTS March 31, 2012 (Unaudited) (Continued) As described in above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012: Description Level 1 Level 2 Level 3 Total Common Stock* $ $ $
